FILED
                              NOT FOR PUBLICATION                           APR 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDERLINDA TIRONA BATOON;                          No. 09-70765
AILENE ROSE BATOON,
                                                  Agency Nos. A071-581-985
               Petitioners,                                   A072-517-728

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Ederlinda Tirona Batoon and Ailene Rose Batoon, natives and citizens of the

Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen deportation proceedings. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria

v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny the petition for review.

       The BIA did not abuse its discretion by denying petitioners’ third and

untimely motion to reopen, because the BIA considered the evidence submitted

and acted within its broad discretion in determining that the evidence was

insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.

2002) (The BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary,

irrational, or contrary to law.”); In re Gutierrez-Lopez, 21 I. & N. Dec. 479, 480

(BIA 1996) (“A case may not be administratively closed if opposed by either of the

parties.”).

       PETITION FOR REVIEW DENIED.




                                          2                                     09-70765